Case 1:21-cv-01009-DNH-ML Document 16-5 Filed 09/22/21 Page 1 of 16




           Exhibit E
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 2 of| News
                                                                                                                          16 4 Buffalo


   63°




   CORONAVIRUS


   ‘Every case except one was delta’: UB scientists urge
   vaccines, masking as delta variant rages

          'Every case except one was delta': UB
          scientists urge vaccines, masking as delta
          variant rages




       by: Nick Veronica
       Posted: Aug 13, 2021 / 12:48 PM EDT / Updated: Aug 14, 2021 / 12:15 AM EDT


   BUFFALO, N.Y. (WIVB) – Scientists from the University at Buffalo are concerned how
   quickly the Covid-19 delta variant has spread through Western New York, saying
   nearly every single new case they genome sequenced in the past month was the
   delta variant.


https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      1/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 3 of| News
                                                                                                                          16 4 Buffalo
   The scientists urged vaccinations, masking and social distancing in a press release
   63°
   Friday that announced their findings.

   “What was really striking to me was that in May, of the cases we sequenced, 1
   percent were delta, and in June 25 percent were delta. Then starting early July, every
   case except one was delta,” said Jennifer Surtees, Ph.D., who is the co-director of
   UB’s Genome, Environment and Microbiome Community of Excellence.

                                                                     ADVERTISING




          Poloncarz: Expect countywide school reopening guidance next week →

   Erie County’s Covid positivity rate has seen a rapid rise over the past month. When
   the level of cases surpassed the CDC’s benchmark for “substantial” transmission on
   July 31, the Health Department responding by requiring masks when indoors at any
   county building or facility, regardless of vaccination status – including Bills games at
   Highmark Stadium.




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      2/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 4 of| News
                                                                                                                          16 4 Buffalo


   63°




   “The fact that delta became dominant here so quickly tells us that the selective
   advantage of delta is dramatic,” Surtees said. “It’s the same virus but it’s a more
   robust version. This is how evolution works and it’s happening so quickly because
   people are continuing to be infected.

   “The inability to contain this virus constitutes what is essentially a gigantic
   evolutionary experiment on a global scale,” Surtees added. “This virus will continue
   to evolve as long as significant numbers of people continue to get infected. Getting
   vaccinated and taking other mitigation measures like masking and social distancing
   are effective actions we can take to slow the spread of the virus and save lives.”


          CDC urges pregnant women to get COVID vaccines as delta surges →

   The delta variant, first identified in India and known in the scientific community as
   B.1.617.2, spreads much faster than other variants and may cause more severe cases,
   according to the CDC. UB said the only case it sequenced recently that wasn’t delta
   was the variant known as B.1.621, which was first seen in Colombia and now
   represents about 10 percent of cases in South Florida.

   “People infected with the delta variant are shedding about 1,000 times the viral load
   that people infected with earlier variants were shedding,” Surtees said. That’s why
   she and other scientists are recommending increased measures to prevent the
   spread of the virus.
https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      3/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 5 of| News
                                                                                                                          16 4 Buffalo
   “The vaccines remain very effective and are strongly protective against serious
   63°
   illness and hospitalizations,” Surtees said. “However, because this virus is more
   transmissible and we are still learning about it, it’s important to add other mitigation
   approaches, such as masking and distancing, hand-washing, isolating, getting tested
   if you are symptomatic and avoiding large gatherings, especially indoors.”




   A graph of Western New York’s hospitalizations per 100,000 residents shows what could be another wave of Covid.


   “UB’s sequencing efforts are an important part of our local and regional disease
   surveillance,” Erie County Health Commissioner Gale Burstein said. “The delta
   variant’s overwhelming prevalence in our area helps to explain the recent,
   exponential increase in Covid-19 cases and Covid-19-related hospitalizations.
   However, our area’s relatively high vaccination rates have helped to counter the
   delta variant’s higher transmissibility. I recommend that anyone who has not
   received the Covid-19 vaccine to get vaccinated. This will protect you, your family,
   and our community.”

   Looking for a COVID-19 vaccination appointment? | Click Here

   Nick Veronica is a Buffalo native who joined the News 4 team as a Digital Executive
   Producer in 2021. He previously worked at NBC Sports and The Buffalo News. You can
   follow Nick on Facebook and Twitter and find more of his work here.

   Copyright 2021 Nexstar Media Inc. All rights reserved. This material may not be published, broadcast, rewritten, or redistributed.


                                                               SHARE THIS STORY

https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      4/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 6 of| News
                                                                                                                          16 4 Buffalo


   63°
   AROUND THE WEB




     Heart Surgeon's                                       The Award-winning                                     One Simple Hack
     Secret to Healthy                                     Israeli Mask Everyone                                 Keeps Your Blood
     Blood Pressure                                        is Talking About in the                               Sugar Below 100
     Ventricore                                            US                                                    Growthmax Today

                                                           Sonovia




     The Best Way to                                       Anyone with Diabetes                                  The Big Bang Theory
     Withdraw From                                         Should Watch This                                     Cast Is Much
     Retirement Accounts                                   (What They Don't Tell                                 Different In Real Life
     SmartAsset                                            You)                                                  UpbeatNews

                                                           Blood Sugar Blaster




     This All-Natural Lung                                 25 Actors Hollywood                                   8 Out Of 10 Adults
     Cleaning Device Helps                                 Directors Won't Touch                                 Fail This U.S History
     Anyone Breathe                                        UpbeatNews                                            Quiz
     Easier                                                                                                      UpbeatNews

     AirPhysio




                                                                  MORE STORIES

https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/       5/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 7 of| News
                                                                                                                          16 4 Buffalo


   63°




   Family of Hamburg native carries on legacy of 9-11 victim through a new
   generation
   by George Richert / Sep 10, 2021


   BUFFALO, NY (WIVB) -- Every year since 2001, some members of the Walier family
   assemble at the 9-11 memorial in New York City to remember their sister Margaret
   Walier Seeliger who died in Tower Two after insisting her co-workers get on the
   elevator first.

   This year, her brother Peter Walier has chosen to remember more privately at home.

   Read the Full Article




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      6/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 8 of| News
                                                                                                                          16 4 Buffalo


   63°
                                                                   NYS ITS Portal

                                                           New York State
                                                               Office of
                                                             Information
                                                             Technology
                                                               Services
                                                            Site Category
                                                               Blocked




   The daughter of an Attica victim was searching for answers. Here’s how she
   found some of them.
   by Chris Horvatits / Sep 10, 2021


   ATTICA, N.Y. (WIVB) - Deanne Quinn Miller admits it is difficult to wrap her head
   around the fact that it has been 50 years since the riot which claimed her father's
   life. She can barely believe it.

   Billy Quinn is one of 43 people who died after inmates at Attica Correctional Facility
   rioted on September 9, 1971. Most of them lost their life four days later, when over
   the course of 15 minutes New York State Police re-took the prison in a raid filled
https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      7/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML               Document
                            ‘Every case except one was delta’: UB scientists 16-5    Filedmasking
                                                                             urge vaccines, 09/22/21        Pagerages
                                                                                                  as delta variant 9 of| News
                                                                                                                          16 4 Buffalo
   with gunfire.
   63°
   Read the Full Article




   Local school districts dealing with bus driver shortage
   by Kayla Green / Sep 10, 2021

   NIAGARA FALLS, N.Y. (WIVB) — Many local school districts are dealing with bus
   driver shortages causing delays with pickups and drop-offs.

   The first day of school is always rocky but Niagara Falls Schools superintendent
   Mark Laurrie said it's never been this rocky. He said the school year started off great
   aside from the transportation problem.

   Read the Full Article


   SPONSORED




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/      8/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML              Document
                             ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                              urge vaccines, 09/22/21
                                                                                                   as delta Page     10 of
                                                                                                            variant rages    16 4 Buffalo
                                                                                                                          | News



   63°




   By FirstNet

   FirstNet® For First Responders
   When coordination is critical, trust FirstNet®, the network built with and for first responders.


                                                                      See More




                                                                   TOP STORIES




   Niagara County’s 63rd Peach Festival is back after a                       Biden announces sweeping new vaccine mandates for
   gap year due to the pandemic                                               100 million Americans




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/         9/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML              Document
                             ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                              urge vaccines, 09/22/21
                                                                                                   as delta Page     11 of
                                                                                                            variant rages    16 4 Buffalo
                                                                                                                          | News



   63°




   Disney’s Frozen opens in Buffalo Friday                                    WATCH: UB law professor weighs in on whether Byron
                                                                              Brown can be on the ballot in November




   WATCH: What’s new in the Williamsville School                              Members of CWA union are voting whether to
   District this year                                                         authorize a strike against Catholic Health




   Ribbon cutting held for new 1275 Delaware project                          State appellate judge puts on hold one order to place
                                                                              Brown on November ballot; other order still stands for
                                                                              now




   New York Beer Project announces new Florida                                Niagara Splash World will extend season through
https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/         10/15
             Case 1:21-cv-01009-DNH-ML
9/13/21, 9:11 AM                                      Document
                         ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                          urge vaccines, 09/22/21
                                                                                               as delta Page     12 of
                                                                                                        variant rages    16 4 Buffalo
                                                                                                                      | News
   New York Beer Project announces new Florida                       Niagara Splash World will extend season through
   location                                                          September
   63°




   Federal judge upholds Buffalo Billion convictions                          Williamsville South High School to welcome students
                                                                              back with new renovations

   Read more stories




                                                                  MORE STORIES




   First day of school for students at Buffalo City                           Frontier School parents weigh in on children wearing
   Schools                                                                    masks at school




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/     11/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML              Document
                             ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                              urge vaccines, 09/22/21
                                                                                                   as delta Page     13 of
                                                                                                            variant rages    16 4 Buffalo
                                                                                                                          | News



   63°




   Williamsville private school sues state over face                          Businesses prepare to welcome people back to the
   mask mandate                                                               theatre district as Disney’s Frozen takes over Shea’s


   Read more stories




                                                                   NYS ITS Portal

                                                           New York State
                                                               Office of
                                                             Information
                                                             Technology
                                                               Services
                                                            Site Category
                                                               Blocked
                                                                  TRENDING NOW


     1     Watch News 4 Now


     2     Man accused of hitting jogger with large tree branch over 20 times appears in court



     3     Grandparent arrested after seriously injuring Buffalo assistant principal



     4     4 Warn Weather


     5     4 Observations: Bills lose opener 23-16


     6     Bills coach Sean McDermott and players address the media after the loss at Highmark Stadium


https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/         12/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML              Document
                             ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                              urge vaccines, 09/22/21
                                                                                                   as delta Page     14 of
                                                                                                            variant rages    16 4 Buffalo
                                                                                                                          | News


     7     Bills have several mistakes to clean up after Sunday
   63°

           Josh Allen after season opening loss to Steelers: “You can’t expect to beat a good football team beating
     8
           yourself”


     9     Niagara Falls High School officials address violent start to school year



     10 26-year-old Buffalo man shot Friday night near Northumberland and Kensington Ave.


                                                           SUBSCRIBE NOW
                                                             Daily News

          Your email




                                                                       SIGN UP




   Tweets by News 4 Buffalo




                                                           New York State
                                                               Office of
                                                             Information
                                                             Technology
                                                               Services
                                                            Site Category
                                                               Blocked




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/         13/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML              Document
                             ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                              urge vaccines, 09/22/21
                                                                                                   as delta Page     15 of
                                                                                                            variant rages    16 4 Buffalo
                                                                                                                          | News



   63°




                                                           New York State
                                                               Office of
                                                             Information
                                                             Technology
                                                               Services
                                                            Site Category
                                                               Blocked




                                                                       FOLLOW US




                                                                       NEWS APP




                                                                     WEATHER APP




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/         14/15
9/13/21, 9:11 AM   Case 1:21-cv-01009-DNH-ML              Document
                             ‘Every case except one was delta’: UB scientists16-5     Filedmasking
                                                                              urge vaccines, 09/22/21
                                                                                                   as delta Page     16 of
                                                                                                            variant rages    16 4 Buffalo
                                                                                                                          | News

                       News      Sports     Contests       TV Listings        About Us        NewsNation Now       Contact Us

   63°
       Advertise With Us / About Our Ads / Captioning Concerns / WIVB FCC Public File / WIVB EEO Report / WNLO FCC Public File
                                                  / WNLO EEO Report / Nexstar CC Certification
        Privacy Policy / Terms Of Use / Covers / Best Reviews / Do Not Sell My Personal Information / FCC Applications / Public File
                                               Assistance Contact / Subscribe To Push Notifications




                                                   © 1998 - 2021 Nexstar Media Inc. | All Rights Reserved.




https://www.wivb.com/health/coronavirus/every-case-except-one-was-delta-ub-scientists-urge-vaccines-masking-as-delta-variant-rages/         15/15
